—Order, Supreme Court, New York County (Stephen Crane, J.), entered August 18, 1994, which, inter alia, denied defendant Nevius’ motion to *158dismiss the complaint as against him, unanimously affirmed, without costs.
Executive Law § 296 (6) and (7) provide that an individual may be held liable for aiding and abetting discriminatory conduct. Patrowich v Chemical Bank (63 NY2d 541) is not a bar to maintenance of the action. Here, there are issues of fact as to defendant-appellant’s liability under Executive Law § 296 (6) and (7) as an aider and abettor of the alleged discriminatory conduct. Concur—Ellerin, J. P., Wallach, Nardelli and Williams, JJ.